RYMER, Circuit Judge,
concurring in
the judgment:
Briefing submitted by William Hard-wick, Keir Hart, and Michael Fears (collectively, Hardwick) fails to comply with Circuit Rule 28-2.8. Citing to Plaintiffs’ Statement of Facts in Support of Their Response to the Motion for Summary Judgment is non-compliant because the *45Statement is not itself evidence in support of a factual assertion. Hardwick was given two opportunities to file a conforming brief, but has not done so. Accordingly, I would dismiss the appeal with prejudice. See Han v. Stanford Univ., 210 F.3d 1038 (9th Cir.2000) (dismissing appeal where plaintiff made general factual assertions without citation to the record); N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d 1145, 1146 (9th Cir.1997) (“[W]hile the opening brief is replete with assertions of fact and assertions about the record, it contains a mere handful of generalized record citations. The brief leaves it up to the court to attempt to find the asserted information; alas, much of it is not there at all.” (citations to rules omitted)).